Herlihy, J., concurs in the following memorandum. Herlihy, J. (concurring).
I concur in the affirmance of the order of Special Term, but would note that such concurrence is limited to so much of the majority opinion as concludes that "it does not appear that Special Term abused its discretion in allowing the husband to intervene in the wife’s action.” The questions of res judicata /collateral estoppel and constructive trust are not presently before this court for any determination insofar as the rights of these parties are concerned. Accordingly, I do not adopt the statements in the majority opinion in regard to the legal positions of the parties subsequent to intervention.